Citation Nr: 0403376	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for skin cancers, including 
as due to exposure in service to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from July 1969 to February 
1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The appellant served in Vietnam and was exposed to Agent 
Orange.  He was subsequently diagnosed in 1998-99 with both 
basal cell carcinoma of the skin and malignant melanoma.  

A VA staff physician who examined the appellant in May 2000 
reported that it was possible that this "neoplasm" might be 
secondary to Agent Orange.  On the other hand, the Secretary 
of VA has published a notice as required by law indicating 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam is not warranted for any form 
of skin cancer.  See 68 Fed. Reg. 27630-641 (May 20, 2003).  
The Board believes that a VA medical opinion would be helpful 
in resolving this conflicting evidence.  

In addition, the appellant's representative has also 
contended that service connection is warranted for skin 
cancer because it was caused by the veteran's exposure to 
solar radiation in Vietnam.  In this connection, a private 
medical report dated December 27, 1999, indicates that there 
was a history of extensive sun exposure in the appellant's 
youth.  Once again, a medical opinion on this question would 
seem to be warranted.  

In addition, the Board notes that the current record does not 
reflect that the RO has complied with its duty under 38 
C.F.R. § 3.159(b) (2003) to request that the veteran submit 
"any evidence in the claimant's possession that pertains to 
the claim."  Moreover, the RO should then adjudicate the 
veteran's claim on a de novo basis after all appropriate 
notification and development of the record has been 
completed.  See 38 U.S.C.A. § 5103(a) (West 2002).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking service connection 
for skin cancers.  This letter must 
notify the appellant that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next schedule the 
appellant for a medical examination by a 
physician with appropriate expertise.  
Based upon the findings on this interview 
and examination of the appellant, and 
upon a review of the Secretary's public 
notice in the May 20, 2003 Federal 
Register (referred to above) and of the 
extensive historical material in the 
claims file, the VA examiner should 
provide a medical opinion concerning 
whether it is likely (more than 50% 
probability), unlikely (less than 50% 
probability), or as likely as not, that 
the appellant's postservice skin cancers 
(either basal cell carcinoma and/or 
malignant melanoma) were related either 
to his exposure to herbicides in Vietnam, 
to his exposure to solar radiation in 
service, or to any other event in 
service.  The rationale for each opinion 
expressed should also be provided.  

5.  After all appropriate development has 
been completed, the RO should adjudicate 
the current claim on a de novo basis 
without reference to prior adjudications.  
See 38 U.S.C.A. § 5103(a).  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




